Order entered May 24, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00398-CR

                         FRANCES MAFNAS DAVIS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-83715-2016

                                         ORDER
      Before the Court is appellant’s May 22, 2018 motion to substitute attorney of record. We

GRANT the motion and DIRECT the Clerk of the Court to REMOVE Cheryl L. Powell and

SUBSTITUTE Kristin R. Brown as counsel for appellant. All future correspondence should be

sent to Kristin R. Brown; The Law Office of Kristin R. Brown, PLLC; 17304 Preston Road;

Suite 1250; Dallas, Texas 75252; telephone: (214) 446-3909; email: kbrown@idefenddfw.com.


                                                   /s/   LANA MYERS
                                                         JUSTICE